DETAILED ACTION
This correspondence is in response to the communications received October 14, 2021.  Claims 1-2 are pending.  Claims 3-7 have been withdrawn for the reasons described below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Election/Restrictions
Claims 3-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II method claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 14, 2021.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

The application has been amended as follows: 

In the Claims:

Please cancel claims 3-7.  A rejoinder was considered, however as the scope of independent claim 3 is significantly different than the independent claim 1, where for instance, the first and second light sources, first and second light irradiating devices, and the imaging are not tied to any specific location as is the case in claim 1. 


Relevant Prior Art
Otsuka et al. (US 2020/0020553), Fig. 3, shown below.  The reference had been considered, however this reference does not disclose on it’s own or in combination with other references to reject the claims.

    PNG
    media_image1.png
    631
    554
    media_image1.png
    Greyscale


Lu et al. (US 2018/0144999) Fig. 5, shown below.  The reference had been considered, however this reference does not disclose on it’s own or in combination with other references to reject the claims.

    PNG
    media_image2.png
    531
    764
    media_image2.png
    Greyscale


Matsunaga et al. (US 10,340,248) Figs. 14A-C, shown below.  The reference had been considered, however this reference does not disclose on it’s own or in combination with other references to reject the claims.  The holders lack the light sources that are a part of the first and second holders, white light source and the imaging of the opposing holder’s exposed substrate surface.

    PNG
    media_image3.png
    593
    373
    media_image3.png
    Greyscale

Nishibayashi et al. (US 2012/0318432) Fig. 11, shown below.  Not too sure because cameras not clearly visible, may be discussed in the specification.  The reference had been considered, however this reference does not disclose on it’s own or in combination with other references to reject the claims.

    PNG
    media_image4.png
    533
    730
    media_image4.png
    Greyscale



Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.


    PNG
    media_image5.png
    484
    556
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    636
    818
    media_image6.png
    Greyscale

Regarding claim 1, the Applicant discloses in Figs. 5-7, a bonding apparatus configured to bond a first substrate and a second substrate, comprising:

a first holder (140 which is part of 150, “upper chuck 140 serving as a first holder”, ¶ 0039) configured to hold the first substrate (“the upper  chuck 140 serving as a first holder configured to attract and hold the upper wafer W on a bottom surface thereof…”, ¶ 0039);

a second holder (“lower chuck 141 serving as a second holder”, ¶ 0039) configured to hold the second substrate (“lower chuck 141 serving as a second holder configured to attract and hold the lower wafer S on a top surface thereof…”, ¶ 0039);



a first light irradiating device (152, ¶ 0042) provided at the first holder and configured to irradiate light to the second substrate when the second substrate is imaged by the first imaging device (¶ 0042);

a second imaging device (“lower imaging device 161”, ¶ 0046) provided at the second holder (141) and configured to image the first substrate held by the first holder (¶ 0046); and

a second light irradiating device (“lower irradiating device 162”, ¶ 0042) provided at the second holder (141) and configured to irradiate light to the first substrate when the first substrate is imaged by the second imaging device (¶ 0046),

wherein each of the first light irradiating device (152) and the second light irradiating device (162) is connected to a first light source (163) configured to irradiate white light (¶ 0048).


REASONS FOR ALLOWANCE
Claims 1 and 2 are allowed. 



Regarding claim 1, the prior art discloses an apparatus for bonding, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the concept that each of the first holder and the second holder each have an imaging device, light irradiating device, imaging device which are used to inspect the opposing holder’s exposed substrate surface during the fabrication process, in further conjunction with an additional white light source.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EDUARDO A RODELA/            Primary Examiner, Art Unit 2893